           Case 1:20-cv-10511-IT Document 2 Filed 03/12/20 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS

__________________________________________
                                          )
ROBERT BELCHER and                        )
ZARINA BELCHER,                           )
                                          )
            Plaintiffs,                   )                 Civil Action No. 1:20-cv-10511
                                          )
v.                                        )
                                          )
BANK OF NEW YORK, MELLON,                 )
SELECT PORTFOLIO SERVICING,               )
INC., ORLANS PC AND JOHN                  )
DOES 1-10                                 )
                                          )
            Defendants.                   )
__________________________________________)


       SELECT PORTFOLIO SERVICING, INC’S CORPORATE DISCLOSURE
                            STATEMENT

       Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, the undersigned counsel for

Defendant Select Portfolio Servicing, Inc., hereby certifies and identifies the following parent

corporations and any publicly held corporations owning 10% or more of their stock:

           Defendant Select Portfolio Servicing, Inc. is a corporation organized under the laws

           of the State of Utah, and is a wholly owned subsidiary of SPS Holding Corp., which

           is not a publicly traded corporation and is organized under the laws of the State of

           Delaware. SPS Holding Corp. is wholly owned by Credit Suisse (USA), Inc., which

           is not a publicly traded corporation and is organized under the laws of the State of

           Delaware.
          Case 1:20-cv-10511-IT Document 2 Filed 03/12/20 Page 2 of 3



                                          Respectfully submitted,
                                          PARKER IBRAHIM & BERG LLP
                                          Attorney for Defendants,
                                          Select Portfolio Servicing, Inc. and The
                                          Bank of New York Mellon, formerly known
                                          as The Bank of New York as successor
                                          Trustee to JPMorgan Chase Bank, N.A., as
                                          trustee for the Certificateholders of
                                          Structured Asset Mortgage Investments II
                                          Trust 2006-AR4 Mortgage Pass-Through
                                          Certificates, Series 2006-AR4,


                                          /s/ Donald W. Seeley Jr.
                                          Jeffrey D. Adams, Esq. BBO# 662697
                                          Donald W. Seeley Jr., BBO# 663568
                                          2 Oliver Street, Suite 405
                                          Boston, Massachusetts 02109
                                          Phone: 617.918.7604
                                          Facsimile: 617.918.7878
                                          Email: jeffrey.adams@piblaw.com
                                                  Donald.seeley@piblaw.com



Dated: March 12, 2020
           Case 1:20-cv-10511-IT Document 2 Filed 03/12/20 Page 3 of 3




                               CERTIFICATE OF SERVICE

       I, Donald W. Seeley Jr., Esq., hereby certify that on March 12, 2020 a true and correct
copy of the foregoing document was served upon all parties or counsel of record via this Court’s
CM/ECF system or, if not registered on this Court’s CM/ECF system, then by email and first
class mail, postage prepaid to:

       Robert Belcher
       590 Truman Highway
       Hyde Park, MA 02136

       Zarina Belcher
       590 Truman Highway
       Hyde Park, MA 02136


                                                    /s/ Donald W. Seeley Jr.
                                                    Donald W. Seeley Jr.
